
	
		II
		110th CONGRESS
		1st Session
		S. 51
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To derive human pluripotent stem cell lines using
		  techniques that do not knowingly harm embryos.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pluripotent Stem Cell Therapy
			 Enhancement Act of 2007.
		2.PurposesIt is the purpose of this Act to—
			(1)intensify
			 research that may result in improved understanding of or treatments for
			 diseases and other adverse health conditions; and
			(2)promote the
			 derivation of pluripotent stem cell lines without the creation of human embryos
			 for research purposes and discarding, destroying, or knowingly harming a human
			 embryo.
			3.Human
			 pluripotent stem cell researchPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by inserting after section 498C
			 the following:
			
				409J.Human
				pluripotent stem cell research
					(a)In
				generalThe Secretary shall conduct and support basic and applied
				research to develop techniques for the isolation, derivation, production, or
				testing of pluripotent stem cells that have the flexibility of embryonic stem
				cells (whether or not they have an embryonic source), and may result in
				improved understanding of or treatments for diseases and other adverse health
				conditions, provided that such isolation, derivation, production, or testing
				will not involve—
						(1)the creation of a
				viable human embryo or embryos for research purposes; or
						(2)the destruction
				or discarding of a human embryo or embryos, or knowingly subjecting a human
				embryo or embryos to risk of injury or death greater than that allowed for
				research on fetuses in utero under section 498(b) of this Act and section
				46.204(b) of title 45, Code of Federal Regulations.
						(b)GuidelinesNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, after consultation with the Director, shall issue final guidelines
				that—
						(1)provide guidance
				concerning the next steps required for additional research, which shall include
				a determination of the extent to which specific techniques may require
				additional basic or animal research to ensure that any research involving human
				cells using these techniques would clearly be consistent with the standards
				established under subsection (a);
						(2)prioritize
				research with the greatest potential for near-term clinical benefit; and
						(3)consistent with
				subsection (a), take into account techniques outlined by the President's
				Council on Bioethics and any other appropriate techniques and research.
						(c)Reporting
				requirementsNot later than January 1 of each year, the Secretary
				shall prepare and submit to the appropriate committees of the Congress a report
				describing the activities carried out under this section during the fiscal
				year, including a description of the research conducted under this
				section.
					(d)Rule of
				constructionNothing in this section shall be construed as
				altering the policy in effect on the date of enactment of this section
				regarding the eligibility of stem cell lines for funding by the National
				Institutes of Health.
					(e)Authorization
				of appropriationsThere is authorized to be appropriated such
				sums as may be necessary to carry out this section.
					(f)DefinitionsIn
				this section:
						(1)Human embryo or
				embryosThe term human embryo or embryos includes
				any organism, not protected as a human subject under part 46 of title 45, Code
				of Federal Regulations, as of the date of enactment of this section, that is
				derived by fertilization, parthenogenesis, cloning, or any other means from one
				or more human gametes or human diploid cells.
						(2)Pluripotent
				stem cellsThe term pluripotent stem cells means
				precursor cells that are capable both of perpetuating themselves as stem cells
				and of producing all or almost all the cell types of the developing
				body.
						(3)Stem cell
				lineThe term stem cell line means stem cells which
				have been cultured under in vitro conditions that allow proliferation without
				differentiation from months to years.
						(4)ViableThe
				term viable means material obtained from the in vitro
				fertilization process that is transferable into the
				womb.
						.
		
